ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                          )
                                           )
    RAND Corporation                       )             ASBCA Nos. 60642, 60643
                                           )
    Under Contract Nos. W74V8H-06-C-0002 )
                        W74V8H-06-C-0001 )
                        FA 7014-06-C-OOO 1 )

    APPEARANCE FOR THE APPELLANT:                        Paul E. Pompeo, Esq.


I
I   APPEARANCES FOR THE GOVERNMENT:
                                                          Arnold & Porter Kaye Scholer LLP
                                                          Washington, DC

                                                         E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Srikanti Schaffner, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Carson, CA

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeals are dismissed with prejudice.

           Dated: 5 September 2017




                                                      Administrative Judge
                                                      Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA Nos. 60642, 60643, Appeals of RAND
    Corporation, rendered in conformance with the Board's Charter.

           Dated:


                                                      JEFFREYD. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals